Court of Appeals
of the State of Georgia

                                                    September 02, 2015
                                          ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A15D0533. FORSYTH COUNTY, GEORGIA et al. v. ROBERT E. WINDSOR.

       Robert Windsor submitted a plat application to Forsyth County to combine parcels
of real estate owned by him. When his application was denied, Windsor filed an
unsuccessful administrative appeal, then petitioned the superior court for a writ of
certiorari. The superior court reversed the administrative decision and remanded the case
to Forsyth County, but the court expressly withheld the issues of attorney’s fees and
damages “to be determined in a separate hearing.” Forsyth County then filed this
application for discretionary appeal. We, however, lack jurisdiction.
       “Generally, an order is final and appealable when it leaves no issues remaining to
be resolved, constitutes the court’s final ruling on the merits of the action, and leaves the
parties with no further recourse in the trial court.” Thomas v. Douglas County, 217 Ga.
App. 520, 522 (1) (457 SE2d 835) (1995). An order that reserves ruling on pending
claims is not a final judgment. Sotter v. Stephens, 291 Ga. 79, 82 (727 SE2d 484) (2012).
Because the order appealed from is not a final judgment, Forsyth County was required to
follow the interlocutory application procedures in OCGA § 5-6-34 (b) by obtaining a
certificate of immediate review from the superior court within the requisite time period.
See Miller v. Miller, 282 Ga. 164 (646 SE2d 469) (2007). Forsyth County’s failure to do
so deprives us of jurisdiction over this application, which is hereby DISMISSED.
                                          Court of Appeals of the State of Georgia
                                                                                09/02/2015
                                                  Clerk’s Office, Atlanta,____________________
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                                , Clerk.